DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 11/22/21 are acknowledged and entered. Claims 4, 19-20, 25 and 34 are cancelled. Claims 35-39 are added. Thus, claims 1-3, 5-18, 21-24, 26-33 and 35-39 are pending. Claims 17-18, 21-24 and 26-33 are withdrawn from consideration.1 Claims 1-3 and 5-16 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US 2010/0321163, previously cited) in view of Martinez de Velasco Cortina, et al. (US RE44,691, herein Martinez).2	Regarding claim 1, Stevenson teaches a handled device for scanning a Radio Frequency Identification (RFID) compatible microchip implanted in an animal, the device comprising:	a) a power system (paragraph 0087: such a system inherently possesses a power system); 	b) a RFID module (paragraph 0087: RFID system), the RFID module being configured to: 	i) scan for the presence of the microchip at a plurality of predetermined frequencies (paragraphs 0067 & 0087); 	ii) establish a communication link with the microchip at one of the scanned radio frequencies compatible with the microchip (paragraph 0087); 	iii) scan and fetch a unique identification code stored in the microchip (paragraph 0087); 	c) a processing unit (paragraph 0089: processor 38) fed by the power system, the processing unit being configured to: 	i) control the RFID module (paragraph 0089); 	ii) process the unique identification code fetched by the RFID module (paragraph 0087); 	iii) store the fetched unique identification code (paragraph 0087).	Stevenson does not explicitly teach an RFID module comprising an RFID antenna configured to emit and receive signals at a plurality of radio frequencies;	alternatively scan for the presence of the microchip at any of the plurality of predetermined radio frequencies; and	the processing unit being configured to: control the RFID module to emit a signal at more than one frequency of the plurality of radio frequencies supported by the RFID antenna, but at least suggests a RFID antenna configured to emit and receive signals at multiple radio frequencies in paragraph 0067.3	Martinez teaches an RFID module comprising an RFID antenna configured to emit and receive signals at a plurality of radio frequencies (column 3, lines 52-63);	alternatively scan for the presence of the microchip at any of the plurality of predetermined radio frequencies (column 4, lines 47-65); and	the processing unit being configured to: control the RFID module to emit a signal at more than one frequency of the plurality of radio frequencies supported by the RFID antenna (column 4, lines 47-65).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Stevenson and Martinez, because such a combination allows data to be processed from different sources (column 2, lines 5-15 of Martinez).	Regarding claim 2, Stevenson further teaches a wireless communication module, the wireless communication module being configured to establish a communication link with an external computerized device, the processing unit being further configured control the wireless communication module and to communicate to the fetched unique identification code to an external computerized device using the wireless communication module (paragraph 0087).	Regarding claim 3, Stevenson further teaches the wireless communication module being configured to establish a device to device communication link with an external computerized device (paragraph 0088).	Regarding claim 5, Stevenson further teaches the RFID antenna being of establish a read communication link at the following frequencies: 125 kHz, 128 kHz, 134 kHz and 13.56 MHz (paragraph 0067).	Regarding claim 6, Stevenson further teaches the processing module being further configured to dynamically configure the RFID module to communicate with the microchip to be scanned (paragraphs 0087 & 0089).	Regarding claim 7, Stevenson further teaches the processing module being further configured to request the RFID module to use a frequency associated with the microchip to be scanned (paragraphs 0087 & 0089).	Regarding claim 8, Stevenson further teaches the microchip being compatible with Near Field Communication (NFC) standards, the antenna being further adapted to communicate with the microchip via NFC communication protocol (paragraph 0067: 13.56 MHz is the NFC band).	Regarding claim 35, Stevenson further teaches the processing unit being further configured to communicate with a database comprising data associating the identification code with an owner of the domesticated animal (paragraph 0075).	Regarding claim 36, Martinez further teaches the RFID module is further configured to stop scanning the plurality of radio frequencies when the communication link is established (column 4, lines 47-65).	Regarding claim 37, Martinez further teaches the processing unit is further configured to perform at least one of power saving, power management and power supervision of the power system (column 4, lines 5-21).	Regarding claim 38, Stevenson further teaches the processing unit is further configured to associate the unique identification code with a microchip manufacturer or an animal database (paragraphs 0075 & 0088-0089).	Regarding claim 39, Martinez further teaches the processing unit is further configured to identify an RFID operating frequency, an encoding and a telegram structure of the microchip (column 4, lines 47-65).
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Martinez and in further view of Teller (US 8,810,392, previously cited).4	Regarding claim 9, Stevenson in view of Martinez teaches the device of claim 1, as discussed above.	Stevenson in view of Martinez does not explicitly teach an activation module being fed by the power system and being configured to command the RFID module, the activation module being configured to activate or deactivate the scanning of the presence of the microchip.	Teller teaches an activation module being fed by the power system and being configured to command the RFID module, the activation module being configured to activate or deactivate the scanning of the presence of the microchip (column 10, lines 47-65).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Stevenson in view of Martinez and Teller, because such a combination gives the user more control over the device.	Regarding claim 10, Teller further teaches a physical switch (column 10, lines 31-35: buttons 375 & 380) and a plurality of light sources (column 8, lines 15-16: LCD screen or OLEO screen), the physical switch triggering the activation or deactivation of the scanning and the light sources indicating status of the device (column 8, lines 20-25).	Regarding claim 11, Teller further teaches the device being covered by a housing (Fig. 2A), the housing comprising a top portion (Fig. 2A), a light diffusing portion and a bottom portion (column 8, lines 15-16), the light diffusing portion being adapted to diffuse light emitted by the light sources (column 8, lines 15-16).	Regarding claim 12, Teller further teaches the light diffusing portion being made of translucid material at its periphery (column 8, lines 15-16).	Regarding claim 13, Teller further teaches a display unit controlled by the processing unit, the display unit being configured to at least display the unique identification code (column 8, lines 15-16).	Regarding claim 14, Teller further teaches the display unit being a touchscreen configured to activate or deactivate the RFID module by touching the display unit (column 8, lines 10-24).	Regarding claim 15, Teller further teaches a localization module controlled by the processing unit, the localization module being configured to provide the geographical coordinates at the time of the scanning by the RFID module (column 17, lines 4-16).	Regarding claim 16, Teller further teaches the localization module being a GPS unit (column 17, lines 4-16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16 and 35-39 have been considered but are moot in view of the new grounds of rejection. Applicant’s incorporation of claim 4 into claim 1 and addition of new limitations to claim 1, as well as the addition of claims 35-39 necessitated the new grounds of rejection. New reference Martinez has been used to teach these newly added limitations. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Response to Restriction dated 7/12/21, page 8.
        2 In addition to the cited portions of each reference, please see also the associated figures.
        3 Stevenson suggests this limitation, as shown in the previous Office Action. See Non-final Office Action dated 8/20/21, page 3. Applicant has incorporated the limitations of claim 4 and added additional limitations related to that subject matter. This has necessitated a new search and the new grounds of rejection.
        4 In addition to the cited portions, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.